* Sedgwick, J.,
said in substance, that the Court had a strong desire to protect this demand against attachments made by the creditors of the husband, if it could be done consistently with established principles of law; but that it was very clear that a note payable to a feme covert is legally payable to the husband, and the property vests absolutely in him. He alone, during his life, has power to enforce payment or discharge the demand; and after his death, it would go to his executor or administrator, and not to the wife. It was therefore the opinion of the Court, that this demand was well attached by this process, and that Downs must be adjudged to be the trustee of Noyes, the principal defendant.